OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 COMMON STOCKS—93.8% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 82,955 $ AEROSPACE & DEFENSE—3.6% Hexcel Corp. 30,300 1,253,814 Honeywell International, Inc. 437,994 45,200,981 Lockheed Martin Corp. 84,413 17,811,143 The Boeing Co. 181,260 21,774,764 AIRLINES—0.9% Delta Air Lines, Inc. 439,200 19,452,168 Spirit Airlines, Inc.* 61,461 2,569,070 ALTERNATIVE CARRIERS—0.3% Level 3 Communications, Inc.* 134,488 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 202,189 18,021,106 salesforce.com, inc.* 501,153 34,108,473 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 459,844 29,862,269 WABCO Holdings, Inc.* 40,600 3,639,790 BIOTECHNOLOGY—5.6% ACADIA Pharmaceuticals, Inc.* 274,700 5,683,543 Biogen, Inc.* 117,065 31,965,769 BioMarin Pharmaceutical, Inc.* 70,770 5,238,396 Celgene Corp.* 349,956 35,107,586 Gilead Sciences, Inc. 333,960 27,718,680 Incyte Corp.* 65,002 4,586,541 Vertex Pharmaceuticals, Inc.* 284,691 25,835,708 BREWERS—1.9% Anheuser-Busch InBev SA# 66,293 8,342,311 Molson Coors Brewing Co., Cl. B 402,478 36,416,210 BROADCASTING—0.1% CBS Corp., Cl. B 64,400 BUILDING PRODUCTS—0.4% Fortune Brands Home & Security, Inc. 124,270 6,038,279 Lennox International, Inc. 21,929 2,627,533 CABLE & SATELLITE—1.6% Comcast Corporation, Cl. A 697,681 COMMUNICATIONS EQUIPMENT—0.6% Arista Networks, Inc.* 103,315 6,201,999 ARRIS International PLC.* 293,400 7,472,898 CONSUMER FINANCE—0.3% LendingClub Corp.* 265,669 1,960,637 - 3 - THE ALGER FUNDS |ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSUMER FINANCE—(CONT.) Synchrony Financial* 167,127 $ 4,749,750 DATA PROCESSING & OUTSOURCED SERVICES—4.2% Alliance Data Systems Corp.* 27,750 5,544,172 Sabre Corp. 634,000 16,236,740 Visa, Inc., Cl. A 1,075,906 80,144,238 DRUG RETAIL—1.3% CVS Caremark Corp. 200,321 19,349,005 Walgreens Boots Alliance, Inc. 143,920 11,473,303 FOOD RETAIL—0.8% The Kroger Co. 519,876 FOOTWEAR—0.4% NIKE, Inc., Cl. B 150,926 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 132,592 9,952,355 Dollar Tree, Inc.* 142,655 11,600,705 HEALTH CARE EQUIPMENT—2.4% Boston Scientific Corp.* 209,600 3,674,288 DexCom, Inc.* 161,900 11,540,232 Edwards Lifesciences Corp.* 269,300 21,061,953 Hologic, Inc.* 155,605 5,281,234 STERIS PLC. 248,867 17,231,551 HEALTH CARE FACILITIES—1.2% Acadia Healthcare Co., Inc.* 31,600 1,928,548 Amsurg Corp.* 136,500 9,990,435 HCA Holdings, Inc.* 201,008 13,986,137 Universal Health Services, Inc., Cl. B 32,500 3,660,800 HOME ENTERTAINMENT SOFTWARE—0.6% Activision Blizzard, Inc. 114,711 3,994,237 Electronic Arts, Inc.* 156,600 10,107,747 HOME IMPROVEMENT RETAIL—0.2% The Home Depot, Inc. 48,865 HOTELS RESORTS & CRUISE LINES—1.3% Ctrip.com International Ltd.#* 188,206 8,032,632 Norwegian Cruise Line Holdings Ltd.* 455,800 20,679,646 Royal Caribbean Cruises Ltd. 30,100 2,466,996 HOUSEWARES & SPECIALTIES—2.1% Jarden Corp.* 604,578 32,072,863 Newell Rubbermaid, Inc. 471,900 18,300,282 - 4 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL CONGLOMERATES—0.1% General Electric Co. 92,175 $ INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 111,359 INTEGRATED TELECOMMUNICATION SERVICES—0.2% Verizon Communications, Inc. 122,200 INTERNET RETAIL—4.8% Amazon.com, Inc.* 183,004 107,423,348 NetFlix, Inc.* 80,063 7,352,986 INTERNET SOFTWARE & SERVICES—15.2% Alibaba Group Holding Ltd.#* 13,900 931,717 Alphabet, Inc., Cl. C* 259,491 192,788,839 comScore, Inc.* 53,600 2,065,208 Facebook, Inc., Cl. A* 1,138,367 127,736,161 LinkedIn Corp., Cl. A* 100,937 19,976,442 Palantir Technologies, Inc., Cl. A* ,@ 153,282 1,548,148 Twitter, Inc.* 84,100 1,412,880 Yahoo! Inc.* 683,887 20,181,505 INVESTMENT BANKING & BROKERAGE—0.5% E*TRADE Financial Corp.* 96,081 2,263,668 Morgan Stanley 430,934 11,152,572 LEISURE PRODUCTS—0.4% Coach, Inc. 273,000 LIFE SCIENCES TOOLS & SERVICES—2.2% Thermo Fisher Scientific, Inc. 395,807 MANAGED HEALTH CARE—2.3% Aetna, Inc. 94,843 9,658,811 Humana, Inc. 48,600 7,911,594 UnitedHealth Group, Inc. 339,195 39,061,696 MOVIES & ENTERTAINMENT—0.9% The Walt Disney Co. 173,764 16,650,067 Time Warner, Inc. 70,848 4,990,533 OIL & GAS EQUIPMENT & SERVICES—0.4% Schlumberger Ltd. 51,000 3,685,770 Weatherford International PLC.* 760,400 5,125,096 OIL & GAS EXPLORATION & PRODUCTION—0.4% Anadarko Petroleum Corp. 135,338 5,290,362 EOG Resources, Inc. 52,100 3,700,142 OTHER DIVERSIFIED FINANCIAL SERVICES—0.3% Bank of America Corp. 578,541 PACKAGED FOODS & MEATS—0.6% General Mills, Inc. 91,700 5,181,967 - 5 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—(CONT.) The Kraft Heinz Co. 50,500 $ 3,942,030 The WhiteWave Foods Co.* 33,600 1,268,400 TreeHouse Foods, Inc.* 46,200 3,666,432 PHARMACEUTICALS—5.9% Allergan PLC.* 211,422 60,134,759 Bristol-Myers Squibb Co. 677,460 42,110,914 Eli Lilly & Co. 171,800 13,589,380 Pacira Pharmaceuticals, Inc.* 192,400 11,432,408 Shire PLC. 260,683 14,622,757 RAILROADS—0.6% Union Pacific Corp. 203,026 REGIONAL BANKS—0.4% Citizens Financial Group, Inc. 441,800 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 476,211 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 178,100 RESTAURANTS—3.0% McDonald's Corp. 317,107 39,251,504 Starbucks Corp. 375,835 22,839,493 Yum! Brands, Inc. 155,164 11,229,219 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 398,758 SEMICONDUCTOR EQUIPMENT—0.3% Lam Research Corp. 90,200 SEMICONDUCTORS—3.5% Avago Technologies Ltd.* 177,096 23,679,506 Broadcom Corp., Cl. A 402,713 22,016,320 Microsemi Corp.* 581,200 18,424,040 NXP Semiconductors NV* 165,567 12,381,100 Skyworks Solutions, Inc. 102,751 7,081,599 SOFT DRINKS—1.1% PepsiCo, Inc. 264,392 SPECIALIZED CONSUMER SERVICES—0.7% ServiceMaster Global Holdings, Inc.* 380,300 SPECIALIZED FINANCE—0.1% McGraw Hill Financial, Inc. 30,064 SPECIALTY CHEMICALS—0.8% PPG Industries, Inc. 86,861 8,262,218 The Sherwin-Williams Co. 43,500 11,121,645 SPECIALTY STORES—0.6% Signet Jewelers Ltd. 129,081 - 6 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—4.8% Fortinet, Inc.* 130,200 $ 3,663,828 Microsoft Corp. 1,944,988 107,149,389 ServiceNow, Inc.* 62,966 3,917,115 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.4% Apple, Inc. 1,326,330 TOBACCO—0.7% Altria Group, Inc. 278,506 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 706,178 18,551,296 United Rentals, Inc.* 101,300 4,853,283 WIRELESS TELECOMMUNICATION SERVICES—0.5% SBA Communications Corp., Cl. A* 135,543 TOTAL COMMON STOCKS (Cost $2,132,242,495) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 715,332 300,439 Choicestream, Inc., Cl. B* ,@,(a) 1,649,956 692,982 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 625,130 6,313,813 Palantir Technologies, Inc., Cl. D* ,@ 81,445 822,594 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 76,682 TOTAL PREFERRED STOCKS (Cost $8,711,512) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 739,052 (Cost $24,452,927) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 597,760 SPECIALIZED—0.4% Crown Castle International Corp. 101,500 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $26,319,295) Total Investments (Cost $2,191,726,229) (b) 96.1 % Other Assets in Excess of Liabilities 3.9 % NET ASSETS 100.0 % $ - 7 - THE ALGER FUNDS | ALGER CAPITAL APPRECIATION FUND Schedule of Investments January 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 12,602,195 0.52 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,191,726,229, amounted to $121,796,064 which consisted of aggregate gross unrealized appreciation of $228,719,591 and aggregate gross unrealized depreciation of $106,923,527. See Notes to Financial Statements - 8 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 COMMON STOCKS—96.1% SHARES VALUE BELGIUM—2.0% BREWERS—0.8% Anheuser-Busch InBev NV 14,309 $ 1,800,008 FOOD RETAIL—1.2% Delhaize Group 23,300 2,446,133 TOTAL BELGIUM (Cost $3,665,948) CANADA—0.7% INTEGRATED OIL & GAS—0.7% Suncor Energy, Inc. 57,500 1,362,118 (Cost $2,127,063) CHINA—6.8% CONSTRUCTION & ENGINEERING—0.5% China State Construction International Holdings Ltd. 712,800 1,151,113 DIVERSIFIED BANKS—0.5% China Construction Bank Corp. 1,654,100 1,014,109 ELECTRONIC EQUIPMENT MANUFACTURERS—0.6% PAX Global Technology Ltd. 1,200,000 1,218,014 HEALTH CARE FACILITIES—0.6% Phoenix Healthcare Group Co., Ltd. 1,350,000 1,178,337 INTERNET SOFTWARE & SERVICES—2.6% Alibaba Group Holding Ltd.#* 30,900 2,071,227 Baidu, Inc.#* 4,700 767,369 Tencent Holdings Ltd. 136,300 2,560,677 LIFE & HEALTH INSURANCE—0.7% Ping An Insurance Group Co., of China Ltd. 332,100 1,508,962 REAL ESTATE DEVELOPMENT—0.7% China Overseas Land & Investment Ltd. 529,000 1,549,010 WIRELESS TELECOMMUNICATION SERVICES—0.6% China Mobile Ltd. 104,600 1,152,989 TOTAL CHINA (Cost $15,366,785) DENMARK—2.4% BIOTECHNOLOGY—0.4% Bavarian Nordic A/S* 19,700 826,236 PHARMACEUTICALS—2.0% Novo Nordisk A/S, Cl. B 75,600 4,223,713 TOTAL DENMARK (Cost $5,305,880) FRANCE—5.8% APPLICATION SOFTWARE—0.5% Dassault Systemes 13,488 1,042,776 BIOTECHNOLOGY—0.7% DBV Technologies SA#* 27,200 706,928 Innate Pharma SA* 61,950 826,774 DIVERSIFIED BANKS—1.2% BNP Paribas SA 51,800 2,454,425 - 9 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FRANCE—(CONT.) HEALTH CARE SUPPLIES—0.9% Essilor International SA 14,600 $ 1,811,720 HOME ENTERTAINMENT SOFTWARE—0.8% UBISOFT Entertainment* 57,200 1,571,518 INTEGRATED OIL & GAS—1.5% TOTAL SA 70,900 3,150,170 INTERNET SOFTWARE & SERVICES—0.2% Criteo SA#* 13,500 399,330 TOTAL FRANCE (Cost $12,693,237) GERMANY—8.7% ALTERNATIVE CARRIERS—0.4% Tele Columbus AG* 80,434 818,720 APPLICATION SOFTWARE—0.9% SAP SE# 23,700 1,888,969 AUTOMOBILE MANUFACTURERS—2.2% Bayerische Motoren Werke AG 36,146 3,011,116 Daimler AG 21,900 1,533,656 ELECTRONIC EQUIPMENT MANUFACTURERS—0.2% SLM Solutions Group AG* 30,287 488,980 HEALTH CARE SERVICES—1.9% Fresenius Medical Care AG & Co. 43,700 3,881,924 INTEGRATED TELECOMMUNICATION SERVICES—2.2% Deutsche Telekom AG 267,100 4,652,051 INTERNET SOFTWARE & SERVICES—0.9% United Internet AG 36,000 1,863,554 TOTAL GERMANY (Cost $19,166,223) HONG KONG—1.9% LIFE & HEALTH INSURANCE—1.6% AIA Group Ltd. 592,504 3,297,913 SPECIALIZED FINANCE—0.3% Hong Kong Exchanges and Clearing Ltd. 33,000 733,892 TOTAL HONG KONG (Cost $3,731,112) INDIA—2.3% DIVERSIFIED BANKS—1.4% HDFC Bank Ltd. 155,200 2,850,980 PHARMACEUTICALS—0.9% Sun Pharmaceutical Industries Ltd. 144,000 1,874,698 TOTAL INDIA (Cost $3,812,057) INDONESIA—0.5% DIVERSIFIED BANKS—0.5% Bank Rakyat Indonesia Persero Tbk., PT 1,260,000 1,039,157 (Cost $1,034,591) - 10 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ISRAEL—1.4% PHARMACEUTICALS—1.4% Teva Pharmaceutical Industries Ltd.# 47,400 $ 2,914,152 (Cost $2,998,847) ITALY—3.1% ASSET MANAGEMENT & CUSTODY BANKS—0.9% Azimut Holding SpA 91,700 1,931,332 DIVERSIFIED BANKS—1.4% Intesa Sanpaolo SpA 1,003,300 2,859,231 GAS UTILITIES—0.5% Snam SpA 184,400 1,034,882 WIRELESS TELECOMMUNICATION SERVICES—0.3% Infrastrutture Wireless Italiane SpA* 137,800 696,114 TOTAL ITALY (Cost $7,426,023) JAPAN—17.8% AUTOMOBILE MANUFACTURERS—2.2% Toyota Motor Corp. 77,625 4,675,513 BREWERS—1.0% Asahi Group Holdings Ltd. 63,900 2,051,072 COMMODITY CHEMICALS—1.1% Toray Industries, Inc. 272,750 2,312,147 DIVERSIFIED BANKS—2.9% Japan Post Bank Co., Ltd.* 93,500 1,136,891 Mitsubishi UFJ Financial Group, Inc. 616,000 3,158,916 Sumitomo Mitsui Financial Group, Inc. 51,000 1,711,049 DIVERSIFIED REAL ESTATE ACTIVITIES—1.0% Mitsui Fudosan Co., Ltd. 85,800 2,019,891 ELECTRONIC COMPONENTS—1.1% Murata Manufacturing Co., Ltd. 20,600 2,382,858 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% Horiba Ltd. 56,850 2,023,778 FOOD RETAIL—1.1% Seven & i Holdings Co., Ltd. 49,800 2,221,295 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—1.1% Electric Power Development Co., Ltd. 65,000 2,193,126 INDUSTRIAL MACHINERY—0.5% FANUC Corp. 8,400 1,124,720 LIFE & HEALTH INSURANCE—0.9% Japan Post Holdings Co., Ltd.* 145,300 1,914,369 RAILROADS—1.2% East Japan Railway Co. 28,200 2,592,192 SPECIALTY CHEMICALS—0.5% Nippon Paint Holdings Co., Ltd. 56,800 1,085,736 TIRES & RUBBER—1.1% Bridgestone Corp. 62,700 2,284,379 - 11 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—(CONT.) TOBACCO—1.1% Japan Tobacco, Inc. 55,900 $ 2,189,344 TOTAL JAPAN (Cost $38,929,736) LUXEMBOURG—1.1% DIVERSIFIED REAL ESTATE ACTIVITIES—1.1% Grand City Properties SA 114,300 2,368,658 (Cost $1,778,269) MEXICO—0.4% DIVERSIFIED REAL ESTATE ACTIVITIES—0.4% Corp Inmobiliaria Vesta SAB de CV 630,530 904,447 (Cost $1,302,711) NETHERLANDS—4.5% DIVERSIFIED BANKS—1.1% ING Groep NV 200,000 2,278,984 PERSONAL PRODUCTS—1.9% Unilever NV 87,700 3,885,667 SEMICONDUCTOR EQUIPMENT—0.8% ASML Holding NV# 18,357 1,685,907 SEMICONDUCTORS—0.7% NXP Semiconductors NV* 19,400 1,450,732 TOTAL NETHERLANDS (Cost $10,023,493) PHILIPPINES—0.3% PACKAGED FOODS & MEATS—0.3% Universal Robina Corp. 132,000 536,277 (Cost $534,746) PORTUGAL—0.9% BROADCASTING—0.9% NOS SGPS SA 251,200 1,823,361 (Cost $1,772,147) SOUTH KOREA—0.7% SEMICONDUCTORS—0.7% Samsung Electronics Co., Ltd. 1,550 1,488,120 (Cost $1,786,410) SPAIN—2.4% ALTERNATIVE CARRIERS—0.7% Cellnex Telecom SAU 80,000 1,379,053 ELECTRIC UTILITIES—1.7% Iberdrola SA* 270,300 1,900,447 Red Electrica Corp., SA 20,000 1,619,653 TOTAL SPAIN (Cost $4,867,633) SWEDEN—1.4% BIOTECHNOLOGY—0.4% Swedish Orphan Biovitrum AB* 59,000 746,901 BUILDING PRODUCTS—0.7% Assa Abloy AB, Cl. B 72,400 1,534,769 - 12 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SWEDEN—(CONT.) INDUSTRIAL MACHINERY—0.3% Arcam AB* 29,400 $ 603,099 TOTAL SWEDEN (Cost $2,920,540) SWITZERLAND—7.8% APPAREL ACCESSORIES & LUXURY GOODS—0.5% Cie Financiere Richemont SA 15,400 1,000,791 PACKAGED FOODS & MEATS—2.8% Nestle SA 79,500 5,856,100 PHARMACEUTICALS—2.9% Novartis AG 37,200 2,881,590 Roche Holding AG 11,748 3,042,572 PROPERTY & CASUALTY INSURANCE—1.6% Chubb Ltd. 30,000 3,392,100 TOTAL SWITZERLAND (Cost $17,419,012) TAIWAN—2.8% ELECTRONIC COMPONENTS—0.3% Largan Precision Co., Ltd. 8,000 571,521 INTEGRATED TELECOMMUNICATION SERVICES—0.5% Chunghwa Telecom Co., Ltd,# 36,400 1,132,768 SEMICONDUCTORS—2.0% Taiwan Semiconductor Manufacturing Co., Ltd. 980,000 4,200,219 TOTAL TAIWAN (Cost $5,864,940) UNITED KINGDOM—15.5% HOUSEHOLD PRODUCTS—1.9% Reckitt Benckiser Group PLC. 45,262 4,025,793 INDUSTRIAL GASES—1.0% Essentra PLC. 205,900 2,163,841 INTEGRATED OIL & GAS—2.5% BG Group PLC. 80,000 1,210,668 BP PLC. 456,300 2,464,208 Royal Dutch Shell PLC., Cl. A 66,600 1,456,634 MULTI-UTILITIES—2.8% National Grid PLC. 245,100 3,453,264 United Utilities Group PLC. 178,100 2,436,786 PHARMACEUTICALS—0.6% Shire PLC. 20,600 1,155,537 RESTAURANTS—0.8% Whitbread PLC. 26,900 1,541,702 SOFT DRINKS—0.6% Britvic PLC. 118,800 1,226,542 SYSTEMS SOFTWARE—0.5% Sophos Group PLC. 287,600 994,334 - 13 - THE ALGER FUNDS | ALGER INTERNATIONAL GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE UNITED KINGDOM—(CONT.) TOBACCO—3.8% British American Tobacco PLC. 65,511 $ 3,650,630 Imperial Brands PLC. 79,000 4,277,656 TRADING COMPANIES & DISTRIBUTORS—1.0% Ashtead Group PLC. 164,000 2,115,721 TOTAL UNITED KINGDOM (Cost $34,068,310) UNITED STATES—4.9% APPLICATION SOFTWARE—0.1% Mobileye NV* 10,700 290,291 AUTO PARTS & EQUIPMENT—0.7% Delphi Automotive PLC. 23,900 1,552,066 HEALTH CARE EQUIPMENT—2.0% Medtronic PLC. 29,000 2,201,680 STERIS PLC. 28,900 2,001,036 PHARMACEUTICALS—0.8% Allergan PLC.* 5,500 1,564,365 SECURITY & ALARM SERVICES—0.4% Tyco International PLC. 23,900 821,921 SEMICONDUCTORS—0.9% Avago Technologies Ltd.* 13,900 1,858,569 TOTAL UNITED STATES (Cost $11,160,504) TOTAL COMMON STOCKS (Cost $209,756,217) Total Investments (Cost $209,756,217) (a) 96.1 % 199,989,233 Other Assets in Excess of Liabilities 3.9 % 8,217,988 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $209,756,217, amounted to $9,766,984 which consisted of aggregate gross unrealized appreciation of $12,247,546 and aggregate gross unrealized depreciation of $22,014,530. See Notes to Financial Statements - 14 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 COMMON STOCKS—87.9% SHARES VALUE AEROSPACE & DEFENSE—2.2% Hexcel Corp. 43,500 $ 1,800,030 TransDigm Group, Inc.* 7,900 1,775,367 AIRLINES—1.1% Spirit Airlines, Inc.* 11,100 463,980 United Continental Holdings, Inc.* 27,800 1,342,184 ALTERNATIVE CARRIERS—0.8% Level 3 Communications, Inc.* 26,100 APPAREL ACCESSORIES & LUXURY GOODS—2.9% Hanesbrands, Inc. 57,100 1,745,547 lululemon athletica, Inc.* 21,500 1,334,505 Under Armour, Inc., Cl. A* 18,400 1,571,912 APPAREL RETAIL—1.8% L Brands, Inc. 10,500 1,009,575 Ross Stores, Inc. 34,300 1,929,718 APPLICATION SOFTWARE—1.5% ACI Worldwide, Inc.* 63,400 1,134,860 Intuit, Inc. 5,300 506,203 Paycom Software, Inc.* 8,600 259,290 Synchronoss Technologies, Inc.* 14,600 447,344 AUTO PARTS & EQUIPMENT—2.0% Delphi Automotive PLC. 29,950 1,944,953 WABCO Holdings, Inc.* 13,800 1,237,170 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 800 AUTOMOTIVE RETAIL—0.8% Advance Auto Parts, Inc. 3,500 532,175 Carmax, Inc.* 15,500 684,790 BIOTECHNOLOGY—3.1% Anacor Pharmaceuticals, Inc.* 6,200 465,806 BioMarin Pharmaceutical, Inc.* 6,100 451,522 Bluebird Bio, Inc.* 6,100 252,296 Celldex Therapeutics, Inc.* 16,700 138,610 Incyte Corp.* 10,700 754,992 Portola Pharmaceuticals, Inc.* 20,100 663,903 Ultragenyx Pharmaceutical, Inc.* 8,500 477,275 United Therapeutics Corp.* 7,800 960,804 Vertex Pharmaceuticals, Inc.* 8,700 789,525 BROADCASTING—1.0% CBS Corp., Cl. B 34,300 - 15 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—3.5% Allegion PLC. 35,900 $ 2,174,104 AO Smith Corp. 17,100 1,194,435 Fortune Brands Home & Security, Inc. 34,100 1,656,919 Lennox International, Inc. 5,300 635,046 CASINOS & GAMING—1.6% MGM Resorts International* 56,100 1,126,488 Penn National Gaming, Inc.* 105,700 1,493,541 COMMUNICATIONS EQUIPMENT—2.9% Arista Networks, Inc.* 11,300 678,339 ARRIS International PLC.* 50,200 1,278,594 F5 Networks, Inc.* 11,122 1,043,021 Lumentum Holdings, Inc.* 24,500 483,385 NetScout Systems, Inc.* 59,000 1,271,450 CONSUMER FINANCE—0.3% LendingClub Corp.* 60,600 DATA PROCESSING & OUTSOURCED SERVICES—4.6% Alliance Data Systems Corp.* 7,800 1,558,362 Fiserv, Inc.* 21,600 2,042,496 MAXIMUS, Inc. 22,700 1,211,499 Sabre Corp. 56,500 1,446,965 Vantiv, Inc., CL. A* 26,000 1,223,300 ELECTRICAL COMPONENTS & EQUIPMENT—0.9% Acuity Brands, Inc. 7,500 ENVIRONMENTAL & FACILITIES SERVICES—1.1% Stericycle, Inc.* 14,400 FOOD RETAIL—0.9% The Kroger Co. 36,000 GENERAL MERCHANDISE STORES—2.6% Burlington Stores, Inc.* 12,200 655,506 Dollar General Corp. 29,400 2,206,764 Dollar Tree, Inc.* 16,600 1,349,912 HEALTH CARE EQUIPMENT—4.9% ABIOMED, Inc.* 13,200 1,126,356 DexCom, Inc.* 29,700 2,117,016 Edwards Lifesciences Corp.* 20,000 1,564,200 Hologic, Inc.* 54,700 1,856,518 IDEXX Laboratories, Inc.* 10,300 722,442 STERIS PLC. 6,500 450,060 HEALTH CARE FACILITIES—3.1% Acadia Healthcare Co., Inc.* 22,700 1,385,381 Amsurg Corp.* 16,300 1,192,997 Universal Health Services, Inc., Cl. B 13,000 1,464,320 - 16 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 19,000 $ 974,130 HEALTH CARE SERVICES—0.7% Adeptus Health, Inc., Cl. A* 12,100 570,878 Diplomat Pharmacy, Inc.* 19,100 519,711 HOMEBUILDING—0.4% Toll Brothers, Inc.* 22,700 HOTELS RESORTS & CRUISE LINES—3.3% Diamond Resorts International, Inc.* 46,500 856,530 Norwegian Cruise Line Holdings Ltd.* 52,900 2,400,073 Royal Caribbean Cruises Ltd. 25,900 2,122,764 HOUSEHOLD PRODUCTS—0.9% Church & Dwight Co., Inc. 17,900 HOUSEWARES & SPECIALTIES—2.5% Jarden Corp.* 47,550 2,522,527 Newell Rubbermaid, Inc. 39,900 1,547,322 INDUSTRIAL GASES—0.2% Air Products & Chemicals, Inc. 3,000 INDUSTRIAL MACHINERY—0.7% Graco, Inc. 12,435 903,776 Ingersoll-Rand PLC. 5,800 298,526 INTERNET SOFTWARE & SERVICES—4.1% comScore, Inc.* 21,200 816,836 Cornerstone OnDemand, Inc.* 30,200 926,838 Criteo SA#* 32,200 952,476 Demandware, Inc.* 19,262 817,287 GrubHub, Inc.* 26,200 493,870 LinkedIn Corp., Cl. A* 8,800 1,741,608 Match Group, Inc.* 20,000 251,000 Palantir Technologies, Inc., Cl. A* ,@ 16,376 165,397 Twitter, Inc.* 17,100 287,280 Yirendai Ltd.#* 26,500 180,730 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 32,600 LEISURE PRODUCTS—0.8% Coach, Inc. 32,700 LIFE SCIENCES TOOLS & SERVICES—0.2% Quintiles Transnational Holdings, Inc.* 5,300 MOVIES & ENTERTAINMENT—0.6% Live Nation Entertainment, Inc.* 41,800 OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 18,700 - 17 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—0.1% Diamondback Energy, Inc.* 2,900 $ PACKAGED FOODS & MEATS—1.6% ConAgra Foods, Inc. 2,900 120,756 The WhiteWave Foods Co.* 25,000 943,750 TreeHouse Foods, Inc.* 20,100 1,595,136 PHARMACEUTICALS—1.1% Akorn, Inc.* 5,700 148,143 Jazz Pharmaceuticals PLC.* 3,500 450,590 Lannett Co., Inc.* 11,000 280,610 Pacira Pharmaceuticals, Inc.* 15,600 926,952 REAL ESTATE SERVICES—0.6% Jones Lang LaSalle, Inc. 7,200 REGIONAL BANKS—1.9% Citizens Financial Group, Inc. 65,800 1,398,250 Signature Bank* 11,400 1,588,476 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 44,140 RESEARCH & CONSULTING SERVICES—2.4% CoStar Group, Inc.* 5,600 982,072 Verisk Analytics, Inc., Cl. A* 39,400 2,876,200 RESTAURANTS—0.9% Panera Bread Co., Cl. A* 7,200 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 33,600 SEMICONDUCTOR EQUIPMENT—0.9% Lam Research Corp. 20,300 SEMICONDUCTORS—5.0% Avago Technologies Ltd.* 24,000 3,209,040 Microsemi Corp.* 52,200 1,654,740 NXP Semiconductors NV* 18,700 1,398,386 Skyworks Solutions, Inc. 26,200 1,805,704 SPECIALIZED CONSUMER SERVICES—1.4% ServiceMaster Global Holdings, Inc.* 54,400 SPECIALIZED FINANCE—1.1% McGraw Hill Financial, Inc. 16,400 1,394,328 Moody's Corp. 4,000 356,560 SPECIALTY CHEMICALS—2.8% Axalta Coating Systems Ltd.* 49,000 1,166,690 Balchem Corp. 9,000 505,260 PPG Industries, Inc. 15,700 1,493,384 The Sherwin-Williams Co. 5,600 1,431,752 - 18 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—3.3% Signet Jewelers Ltd. 13,300 $ 1,542,800 The Michaels Cos, Inc.* 33,100 721,580 Tractor Supply Co. 21,000 1,854,510 Ulta Salon, Cosmetics & Fragrance, Inc.* 6,500 1,177,605 SYSTEMS SOFTWARE—2.5% Fortinet, Inc.* 43,400 1,221,276 ServiceNow, Inc.* 29,500 1,835,195 Tableau Software, Inc., Cl. A* 12,400 994,976 TRADING COMPANIES & DISTRIBUTORS—1.7% HD Supply Holdings, Inc.* 88,500 2,324,895 United Rentals, Inc.* 9,200 440,772 WIRELESS TELECOMMUNICATION SERVICES—0.9% SBA Communications Corp., Cl. A* 15,400 TOTAL COMMON STOCKS (Cost $150,502,466) PREFERRED STOCKS—2.0% SHARES VALUE BIOTECHNOLOGY—1.5% Prosetta Biosciences, Inc.* ,@,(a) 219,610 992,637 Tolero Pharmaceuticals, Inc.* ,@,(a) 495,000 1,492,970 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 66,787 674,549 Palantir Technologies, Inc., Cl. D* ,@ 8,701 87,880 TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 21,800 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 30,800 SPECIALIZED—2.0% Crown Castle International Corp. 28,500 2,456,700 Lamar Advertising Co., Cl. A 12,900 723,819 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,093,456) - 19 - THE ALGER FUNDS | ALGER MID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 314,956 $ (Cost $314,956) Total Investments (Cost $158,890,567) (b) 93.0 % Other Assets in Excess of Liabilities 7.0 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 JS Kred SPV I, LLC. 6/26/15 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 8/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,728,389 2.31 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $158,890,567, amounted to $8,651,769 which consisted of aggregate gross unrealized appreciation of $9,946,530 and aggregate gross unrealized depreciation of $18,598,299. See Notes to Financial Statements - 20 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 COMMON STOCKS—95.8% SHARES VALUE AEROSPACE & DEFENSE—0.8% Hexcel Corp. 63,450 $ AIR FREIGHT & LOGISTICS—0.9% Forward Air Corp. 65,350 AIRLINES—0.5% JetBlue Airways Corp.* 73,200 ALTERNATIVE CARRIERS—1.0% Zayo Group Holdings, Inc.* 131,000 APPAREL ACCESSORIES & LUXURY GOODS—1.1% G-III Apparel Group Ltd.* 18,600 918,096 lululemon athletica, Inc.* 43,500 2,700,045 APPAREL RETAIL—0.7% Foot Locker, Inc. 34,750 APPLICATION SOFTWARE—5.6% Blackbaud, Inc. 65,100 4,002,348 Fair Isaac Corp. 18,500 1,768,045 HubSpot, Inc.* 74,250 3,013,807 Manhattan Associates, Inc.* 44,600 2,571,190 Paycom Software, Inc.* 74,900 2,258,235 Splunk, Inc.* 41,000 1,897,890 Tyler Technologies, Inc.* 13,900 2,183,134 ASSET MANAGEMENT & CUSTODY BANKS—2.1% Affiliated Managers Group, Inc.* 18,050 2,422,129 WisdomTree Investments, Inc. 363,500 4,362,000 AUTO PARTS & EQUIPMENT—1.9% Gentherm, Inc.* 41,050 1,642,410 Lear Corp. 27,850 2,891,666 WABCO Holdings, Inc.* 17,600 1,577,840 BIOTECHNOLOGY—2.6% ACADIA Pharmaceuticals, Inc.* 57,500 1,189,675 Alkermes PLC.* 25,800 825,858 Anacor Pharmaceuticals, Inc.* 10,750 807,647 Halozyme Therapeutics, Inc.* 64,400 566,720 Heron Therapeutics, Inc.* 28,950 607,660 Juno Therapeutics, Inc.* 23,000 634,340 Neurocrine Biosciences, Inc.* 19,250 819,088 Portola Pharmaceuticals, Inc.* 35,150 1,161,005 Ultragenyx Pharmaceutical, Inc.* 10,600 595,190 United Therapeutics Corp.* 9,200 1,133,256 BUILDING PRODUCTS—4.4% Allegion PLC. 66,100 4,003,016 AO Smith Corp. 39,815 2,781,078 Fortune Brands Home & Security, Inc. 54,100 2,628,719 Lennox International, Inc. 11,250 1,347,975 - 21 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Masonite International Corp.* 57,100 $ 3,169,621 CASINOS & GAMING—1.0% Penn National Gaming, Inc.* 228,450 COMMODITY CHEMICALS—0.7% Calgon Carbon Corp. 134,000 COMMUNICATIONS EQUIPMENT—1.5% ARRIS International PLC.* 96,300 2,452,761 Juniper Networks, Inc. 96,200 2,270,320 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.8% Wabtec Corp. 40,200 CONSTRUCTION MATERIALS—0.7% Vulcan Materials Co. 24,250 CONSUMER ELECTRONICS—0.4% Harman International Industries, Inc. 18,950 CONSUMER FINANCE—0.7% LendingClub Corp.* 302,000 DATA PROCESSING & OUTSOURCED SERVICES—5.0% Broadridge Financial Solutions 45,500 2,436,980 Euronet Worldwide, Inc.* 50,400 4,020,408 Global Payments, Inc. 35,700 2,104,515 MAXIMUS, Inc. 43,500 2,321,595 Total System Services, Inc. 17,600 706,816 Vantiv, Inc., CL. A* 88,050 4,142,752 DISTRIBUTORS—0.7% LKQ Corp.* 78,300 EDUCATION SERVICES—1.0% Grand Canyon Education, Inc.* 46,015 1,732,465 Strayer Education, Inc.* 25,150 1,342,758 ELECTRICAL COMPONENTS & EQUIPMENT—0.9% Acuity Brands, Inc. 14,650 ELECTRONIC EQUIPMENT MANUFACTURERS—1.0% FEI Co. 22,650 1,640,993 FLIR Systems, Inc. 52,400 1,532,176 ENVIRONMENTAL & FACILITIES SERVICES—1.4% Waste Connections, Inc. 72,325 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 171,600 FOOD RETAIL—0.9% Smart & Final Stores, Inc.* 174,250 GENERAL MERCHANDISE STORES—1.3% Burlington Stores, Inc.* 75,000 - 22 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—5.2% ABIOMED, Inc.* 46,300 $ 3,950,779 DexCom, Inc.* 40,000 2,851,200 Hologic, Inc.* 115,150 3,908,191 IDEXX Laboratories, Inc.* 34,350 2,409,309 STERIS PLC. 47,400 3,281,976 HEALTH CARE FACILITIES—3.5% Acadia Healthcare Co., Inc.* 58,500 3,570,255 Amsurg Corp.* 41,100 3,008,109 Surgery Partners, Inc.* 100,950 1,626,304 VCA Antech, Inc.* 57,650 2,955,716 HEALTH CARE SERVICES—0.4% Diplomat Pharmacy, Inc.* 41,450 HEALTH CARE SUPPLIES—0.5% Neogen Corp.* 30,900 HEALTH CARE TECHNOLOGY—0.9% athenahealth, Inc.* 9,100 1,290,380 Vocera Communications, Inc.* 118,715 1,708,309 HOME FURNISHING RETAIL—0.6% Williams-Sonoma, Inc. 35,312 HOMEBUILDING—0.4% Toll Brothers, Inc.* 42,150 HOTELS RESORTS & CRUISE LINES—0.5% Diamond Resorts International, Inc.* 79,950 HOUSEWARES & SPECIALTIES—1.3% Jarden Corp.* 75,400 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.6% On Assignment, Inc.* 62,750 2,425,288 WageWorks, Inc.* 56,700 2,536,758 INDUSTRIAL MACHINERY—1.1% Graco, Inc. 38,800 2,819,984 NN, Inc. 60,430 732,412 INTERNET SOFTWARE & SERVICES—3.2% comScore, Inc.* 68,150 2,625,819 Criteo SA#* 78,900 2,333,862 Demandware, Inc.* 21,650 918,610 Palantir Technologies, Inc., Cl. A* ,@ 81,310 821,231 Stamps.com, Inc.* 37,150 3,485,413 INVESTMENT BANKING & BROKERAGE—0.5% Virtu Financial, Inc., Cl. A 67,800 LEISURE FACILITIES—0.6% Planet Fitness, Inc., Cl. A* 143,450 - 23 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—1.7% Mettler-Toledo International, Inc.* 4,250 $ 1,329,612 PRA Health Sciences, Inc.* 56,135 2,418,296 Quintiles Transnational Holdings, Inc.* 27,750 1,688,033 MANAGED HEALTH CARE—0.9% Centene Corp.* 45,250 MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp. 114,700 OIL & GAS EXPLORATION & PRODUCTION—0.9% Diamondback Energy, Inc.* 22,100 1,669,655 Whiting Petroleum Corp.* 157,300 1,156,155 PACKAGED FOODS & MEATS—1.7% The WhiteWave Foods Co.* 69,200 2,612,300 TreeHouse Foods, Inc.* 34,600 2,745,856 PAPER PACKAGING—1.4% Graphic Packaging Holding Co. 203,750 2,314,600 Packaging Corp., of America 11,100 564,213 Sealed Air Corp. 39,300 1,592,829 PHARMACEUTICALS—1.7% Akorn, Inc.* 34,800 904,452 Nektar Therapeutics* 49,600 676,544 Pacira Pharmaceuticals, Inc.* 25,500 1,515,210 Revance Therapeutics, Inc.* 25,650 531,724 The Medicines Co.* 53,700 1,855,872 RAILROADS—0.4% Genesee & Wyoming, Inc., Cl. A* 23,000 REAL ESTATE SERVICES—1.0% Jones Lang LaSalle, Inc. 22,385 REGIONAL BANKS—2.7% Investors Bancorp, Inc. 266,900 3,120,061 Signature Bank* 27,500 3,831,850 SVB Financial Group* 14,900 1,509,668 RESEARCH & CONSULTING SERVICES—0.5% CoStar Group, Inc.* 8,750 RESTAURANTS—5.4% Chipotle Mexican Grill, Inc.* 6,250 2,831,062 Dave & Buster's Entertainment, Inc.* 63,250 2,294,077 Fiesta Restaurant Group, Inc.* 44,200 1,608,880 Panera Bread Co., Cl. A* 20,550 3,986,700 Papa John's International, Inc. 36,450 1,740,488 Shake Shack, Inc., Cl. A* 137,150 4,742,647 - 24 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—2.7% Cavium Networks, Inc.* 50,150 $ 2,897,165 Microsemi Corp.* 127,200 4,032,240 Monolithic Power Systems, Inc. 26,450 1,654,977 SPECIALIZED CONSUMER SERVICES—2.2% Service Corp. International 119,550 2,891,915 ServiceMaster Global Holdings, Inc.* 99,100 4,183,011 SPECIALTY CHEMICALS—2.0% Axalta Coating Systems Ltd.* 121,250 2,886,962 Balchem Corp. 27,950 1,569,113 International Flavors & Fragrances, Inc. 14,650 1,713,464 SPECIALTY STORES—2.8% Signet Jewelers Ltd. 27,050 3,137,800 The Michaels Cos, Inc.* 105,850 2,307,530 Ulta Salon, Cosmetics & Fragrance, Inc.* 19,650 3,559,990 SYSTEMS SOFTWARE—3.6% Fortinet, Inc.* 67,400 1,896,636 Proofpoint, Inc.* 61,400 3,092,104 ServiceNow, Inc.* 40,400 2,513,284 Tableau Software, Inc., Cl. A* 13,000 1,043,120 TubeMogul, Inc.* 257,650 2,903,716 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.4% Electronics For Imaging, Inc.* 27,600 TRADING COMPANIES & DISTRIBUTORS—1.6% HD Supply Holdings, Inc.* 128,950 3,387,517 United Rentals, Inc.* 34,000 1,628,940 TOTAL COMMON STOCKS (Cost $306,944,010) PREFERRED STOCKS—2.1% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc.* ,@,(a) 231,474 INTERNET SOFTWARE & SERVICES—1.2% Palantir Technologies, Inc., Cl. B* ,@ 331,607 3,349,231 Palantir Technologies, Inc., Cl. D* ,@ 43,203 436,350 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 49,317 TOTAL PREFERRED STOCKS (Cost $5,114,017) - 25 - THE ALGER FUNDS | ALGER SMID CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 37,550 $ – (Cost $1) – MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.8% Lazard Ltd., Cl. A 67,600 (Cost $2,926,666) REAL ESTATE INVESTMENT TRUST—3.0% SHARES VALUE SPECIALIZED—3.0% CyrusOne, Inc. 83,350 3,071,447 Lamar Advertising Co., Cl. A 53,000 2,973,830 Sovran Self Storage, Inc. 30,200 3,402,936 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $8,351,941) Total Investments (Cost $323,336,635) (b) 101.7 % Liabilities in Excess of Other Assets (1.7 )% ) NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Intarcia Therapeutics, Inc. 3/27/14 $ % $ % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Total $ 7,511,339 2.37 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $323,336,635, amounted to $1,543,897 which consisted of aggregate gross unrealized appreciation of $26,923,640 and aggregate gross unrealized depreciation of $28,467,537. See Notes to Financial Statements - 26 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2016 COMMON STOCKS—96.5% SHARES VALUE AEROSPACE & DEFENSE—1.2% Hexcel Corp. 36,500 $ AIR FREIGHT & LOGISTICS—0.9% Forward Air Corp. 25,500 APPAREL ACCESSORIES & LUXURY GOODS—0.6% G-III Apparel Group Ltd.* 16,400 APPAREL RETAIL—0.7% American Eagle Outfitters, Inc. 62,300 APPLICATION SOFTWARE—16.7% ACI Worldwide, Inc.* 62,700 1,122,330 American Software, Inc., Cl. A 176,151 1,713,949 ANSYS, Inc.* 5,700 502,683 Blackbaud, Inc. 51,600 3,172,368 Ellie Mae, Inc.* 27,400 1,913,342 Fair Isaac Corp. 9,300 888,801 Guidewire Software, Inc.* 33,700 1,854,848 HubSpot, Inc.* 28,600 1,160,874 Manhattan Associates, Inc.* 45,600 2,628,840 Monotype Imaging Holdings, Inc. 17,500 436,450 Paycom Software, Inc.* 52,300 1,576,845 SolarWinds, Inc.* 31,100 1,864,445 Tyler Technologies, Inc.* 16,600 2,607,196 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 93,998 AUTO PARTS & EQUIPMENT—1.4% Gentherm, Inc.* 24,200 968,242 Tenneco, Inc.* 23,300 890,293 AUTOMOTIVE RETAIL—0.7% Lithia Motors, Inc., Cl. A 11,500 BIOTECHNOLOGY—5.2% ACADIA Pharmaceuticals, Inc.* 21,100 436,559 Anacor Pharmaceuticals, Inc.* 8,500 638,605 Celldex Therapeutics, Inc.* 42,600 353,580 Halozyme Therapeutics, Inc.* 45,500 400,400 Heron Therapeutics, Inc.* 25,000 524,750 Incyte Corp.* 12,700 896,112 Juno Therapeutics, Inc.* 10,800 297,864 Kite Pharma, Inc.* 5,500 261,195 Neurocrine Biosciences, Inc.* 20,300 863,765 Portola Pharmaceuticals, Inc.* 16,100 531,783 Seattle Genetics, Inc.* 9,000 296,820 TESARO, Inc.* 18,300 632,082 Ultragenyx Pharmaceutical, Inc.* 9,500 533,425 BUILDING PRODUCTS—1.1% Masonite International Corp.* 25,500 - 27 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 86,000 $ COMMODITY CHEMICALS—0.8% Calgon Carbon Corp. 66,200 COMMUNICATIONS EQUIPMENT—1.6% ARRIS International PLC.* 23,600 601,092 NetScout Systems, Inc.* 69,500 1,497,725 DATA PROCESSING & OUTSOURCED SERVICES—2.0% Euronet Worldwide, Inc.* 19,500 1,555,515 MAXIMUS, Inc. 18,400 982,008 EDUCATION SERVICES—1.3% Grand Canyon Education, Inc.* 29,200 1,099,380 Strayer Education, Inc.* 10,100 539,239 ELECTRONIC COMPONENTS—1.0% DTS, Inc.* 60,700 ELECTRONIC EQUIPMENT MANUFACTURERS—2.7% Cognex Corp. 33,800 1,090,050 FEI Co. 24,600 1,782,270 FLIR Systems, Inc. 21,500 628,660 FOOD DISTRIBUTORS—1.0% Performance Food Group Co.* 53,800 FOOD RETAIL—1.2% Smart & Final Stores, Inc.* 96,100 GENERAL MERCHANDISE STORES—1.6% Burlington Stores, Inc.* 38,100 HEALTH CARE EQUIPMENT—5.2% Abaxis, Inc. 37,100 1,615,705 ABIOMED, Inc.* 18,400 1,570,072 Cantel Medical Corp. 45,900 2,725,083 STERIS PLC. 10,500 727,020 HEALTH CARE FACILITIES—2.9% Amsurg Corp.* 17,600 1,288,144 Surgery Partners, Inc.* 47,500 765,225 VCA Antech, Inc.* 33,500 1,717,545 HEALTH CARE SERVICES—0.5% Team Health Holdings, Inc.* 14,700 HEALTH CARE SUPPLIES—3.5% Neogen Corp.* 53,100 2,770,758 Quidel Corp.* 101,000 1,721,040 HEALTH CARE TECHNOLOGY—3.5% Medidata Solutions, Inc.* 47,900 2,046,767 Quality Systems, Inc. 50,300 659,433 - 28 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—(CONT.) Veeva Systems, Inc., Cl. A* 53,600 $ 1,291,760 Vocera Communications, Inc.* 32,200 463,358 HOMEFURNISHING RETAIL—0.6% Restoration Hardware Holdings, Inc.* 12,500 HOTELS RESORTS & CRUISE LINES—0.5% Diamond Resorts International, Inc.* 31,700 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.4% On Assignment, Inc.* 37,400 1,445,510 WageWorks, Inc.* 36,400 1,628,536 INDUSTRIAL MACHINERY—1.5% Proto Labs, Inc.* 35,700 INTERNET SOFTWARE & SERVICES—7.8% comScore, Inc.* 33,100 1,275,343 Criteo SA#* 17,000 502,860 Cvent, Inc.* 81,900 2,162,979 Demandware, Inc.* 7,400 313,982 NIC, Inc. 23,400 463,086 SPS Commerce, Inc.* 30,800 2,010,624 Stamps.com, Inc.* 27,300 2,561,286 Textura Corp.* 47,500 750,025 INVESTMENT BANKING & BROKERAGE—0.5% Evercore Partners, Inc., Cl. A 12,900 LEISURE FACILITIES—0.4% Planet Fitness, Inc., Cl. A* 40,100 LIFE SCIENCES TOOLS & SERVICES—3.9% Bio-Techne Corp. 28,500 2,356,665 Luminex Corp.* 84,300 1,617,717 PRA Health Sciences, Inc.* 23,100 995,148 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 15,900 OIL & GAS EQUIPMENT & SERVICES—0.4% RPC, Inc. 45,100 OIL & GAS EXPLORATION & PRODUCTION—0.9% Parsley Energy, Inc., Cl. A* 26,000 500,760 QEP Resources, Inc. 50,700 649,974 PACKAGED FOODS & MEATS—0.6% TreeHouse Foods, Inc.* 9,000 PAPER PACKAGING—0.5% Graphic Packaging Holding Co. 56,100 PHARMACEUTICALS—1.9% Impax Laboratories, Inc.* 17,500 655,725 Nektar Therapeutics* 31,700 432,388 Pacira Pharmaceuticals, Inc.* 10,200 606,084 - 29 - THE ALGER FUNDS | ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Revance Therapeutics, Inc.* 18,400 $ 381,432 The Medicines Co.* 10,900 376,704 REGIONAL BANKS—2.6% Bank of the Ozarks, Inc. 35,400 1,569,636 Boston Private Financial Holdings, Inc. 93,300 965,655 Investors Bancorp, Inc. 71,000 829,990 RESTAURANTS—2.5% Dave & Buster's Entertainment, Inc.* 27,300 990,171 Fiesta Restaurant Group, Inc.* 17,700 644,280 Papa John's International, Inc. 20,099 959,727 Shake Shack, Inc., Cl. A* 19,700 681,226 SEMICONDUCTORS—2.8% Cavium Networks, Inc.* 18,000 1,039,860 Microsemi Corp.* 41,297 1,309,115 Monolithic Power Systems, Inc. 21,100 1,320,227 SPECIALTY CHEMICALS—1.6% Balchem Corp. 35,900 SPECIALTY STORES—1.2% Five Below, Inc.* 43,255 SYSTEMS SOFTWARE—3.0% Fleetmatics Group PLC.* 26,500 1,150,365 Proofpoint, Inc.* 36,600 1,843,176 TubeMogul, Inc.* 81,649 920,184 TRADING COMPANIES & DISTRIBUTORS—1.1% Watsco, Inc. 12,700 TOTAL COMMON STOCKS (Cost $130,508,739) PREFERRED STOCKS—0.5% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 50,688 229,110 Tolero Pharmaceuticals, Inc.* ,@,(a) 148,237 447,098 TOTAL PREFERRED STOCKS (Cost $675,194) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 9,700 – Neuralstem, Inc., 1/8/2019* ,@ 77,950 – – TOTAL RIGHTS (Cost $0) – - 30 - THE ALGER FUNDS |ALGER SMALL CAP GROWTH FUND Schedule of Investments January 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—2.7% SHARES VALUE SPECIALIZED—2.7% CyrusOne, Inc. 44,500 $ 1,639,825 Sovran Self Storage, Inc. 16,100 1,814,148 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,703,036) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 290,078 (Cost $290,078) Total Investments (Cost $134,177,047) (b) 99.9 % Other Assets in Excess of Liabilities 0.1 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 JS Kred SPV I, LLC. 6/26/15 $ % $ % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 966,286 0.76 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $134,177,047, amounted to $5,616,829 which consisted of aggregate gross unrealized appreciation of $10,432,099 and aggregate gross unrealized depreciation of $16,048,928. See Notes to Financial Statements - 31 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2016 COMMON STOCKS—96.8% SHARES VALUE APPLICATION SOFTWARE—27.3% ACI Worldwide, Inc.* 79,195 $ 1,417,590 American Software, Inc., Cl. A 129,228 1,257,388 ANSYS, Inc.* 8,335 735,064 Blackbaud, Inc. 47,095 2,895,401 Ellie Mae, Inc.* 27,110 1,893,091 Fair Isaac Corp. 10,070 962,390 Guidewire Software, Inc.* 37,615 2,070,330 HubSpot, Inc.* 42,540 1,726,699 Manhattan Associates, Inc.* 67,870 3,912,706 Monotype Imaging Holdings, Inc. 26,050 649,687 Paycom Software, Inc.* 57,835 1,743,725 SolarWinds, Inc.* 53,860 3,228,907 Tyler Technologies, Inc.* 24,838 3,901,056 ASSET MANAGEMENT & CUSTODY BANKS—1.4% WisdomTree Investments, Inc. 116,420 BIOTECHNOLOGY—1.4% Incyte Corp.* 19,185 COMMUNICATIONS EQUIPMENT—1.7% NetScout Systems, Inc.* 76,955 ELECTRONIC COMPONENTS—1.1% DTS, Inc.* 48,069 ELECTRONIC EQUIPMENT MANUFACTURERS—5.8% Cognex Corp. 50,710 1,635,397 FEI Co. 41,335 2,994,721 FLIR Systems, Inc. 32,040 936,850 HEALTH CARE EQUIPMENT—7.0% Abaxis, Inc. 60,257 2,624,192 Cantel Medical Corp. 69,410 4,120,872 HEALTH CARE FACILITIES—2.3% VCA Antech, Inc.* 42,770 HEALTH CARE SUPPLIES—6.1% Neogen Corp.* 70,234 3,664,810 Quidel Corp.* 133,905 2,281,741 HEALTH CARE TECHNOLOGY—6.7% Medidata Solutions, Inc.* 71,375 3,049,854 Quality Systems, Inc. 72,150 945,886 Veeva Systems, Inc., Cl. A* 76,115 1,834,372 Vocera Communications, Inc.* 47,998 690,691 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.5% WageWorks, Inc.* 53,259 INDUSTRIAL MACHINERY—2.1% Proto Labs, Inc.* 36,410 - 32 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—13.9% comScore, Inc.* 49,164 $ 1,894,289 Criteo SA#* 12,669 374,749 Cvent, Inc.* 92,835 2,451,772 Demandware, Inc.* 9,650 409,450 NIC, Inc. 37,360 739,354 SPS Commerce, Inc.* 45,845 2,992,762 Stamps.com, Inc.* 37,594 3,527,069 Textura Corp.* 65,755 1,038,271 LIFE SCIENCES TOOLS & SERVICES—5.8% Bio-Techne Corp. 37,180 3,074,414 Luminex Corp.* 130,350 2,501,417 RESTAURANTS—0.9% Shake Shack, Inc., Cl. A* 24,275 SEMICONDUCTORS—1.9% Monolithic Power Systems, Inc. 29,800 SPECIALTY CHEMICALS—3.4% Balchem Corp. 59,113 SYSTEMS SOFTWARE—5.5% Fleetmatics Group PLC.* 42,461 1,843,232 Proofpoint, Inc.* 42,591 2,144,882 TubeMogul, Inc.* 119,703 1,349,053 TOTAL COMMON STOCKS (Cost $102,062,859) PREFERRED STOCKS—0.1% SHARES VALUE BIOTECHNOLOGY—0.1% Tolero Pharmaceuticals, Inc.* ,@,(a) 10,097 PHARMACEUTICALS—0.0% Intarcia Therapeutics, Inc.* ,@ 759 TOTAL PREFERRED STOCKS (Cost $55,038) Total Investments (Cost $102,117,897) (b) 96.9 % Other Assets in Excess of Liabilities 3.1 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. - 33 - THE ALGER FUNDS | ALGER SMALL CAP FOCUS FUND Schedule of Investments January 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Intarcia Therapeutics, Inc. 3/27/14 $ % $ % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 59,053 0.06 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $102,117,897, amounted to $8,464,188 which consisted of aggregate gross unrealized appreciation of $2,371,887 and aggregate gross unrealized depreciation of $10,836,075. See Notes to Financial Statements - 34 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2016 COMMON STOCKS—90.1% SHARES VALUE BIOTECHNOLOGY—28.1% ACADIA Pharmaceuticals, Inc.* 59,600 $ 1,233,124 Acorda Therapeutics, Inc.* 8,050 296,401 Adaptimmune Therapeutics PLC.#* 20,045 141,718 Alkermes PLC.* 16,000 512,160 Amicus Therapeutics, Inc.* 105,150 635,106 Anacor Pharmaceuticals, Inc.* 27,650 2,077,344 Bavarian Nordic A/S* 13,850 580,882 Bellicum Pharmaceuticals, Inc.* 32,600 368,380 Biogen, Inc.* 20,650 5,638,689 BioMarin Pharmaceutical, Inc.* 28,400 2,102,168 Bluebird Bio, Inc.* 14,750 610,060 Calithera Biosciences, Inc.* 30,340 151,700 Catabasis Pharmaceuticals, Inc.* 136,782 905,497 Celgene Corp.* 38,900 3,902,448 Celldex Therapeutics, Inc.* 43,200 358,560 Chimerix, Inc.* 33,150 255,255 FibroGen, Inc.* 22,000 446,160 Five Prime Therapeutics, Inc.* 15,400 553,630 Gilead Sciences, Inc. 19,400 1,610,200 Halozyme Therapeutics, Inc.* 132,700 1,167,760 Heron Therapeutics, Inc.* 40,250 844,847 Incyte Corp.* 30,250 2,134,440 Neurocrine Biosciences, Inc.* 14,600 621,230 Novavax, Inc.* 98,200 505,730 Otonomy, Inc.* 23,150 345,398 Portola Pharmaceuticals, Inc.* 6,550 216,347 ProShares UltraShort Nasdaq Biotechnology* 113,560 5,010,267 Regeneron Pharmaceuticals, Inc.* 800 336,072 Sarepta Therapeutics, Inc.* 56,000 665,280 TG Therapeutics, Inc.* 68,100 556,377 Ultragenyx Pharmaceutical, Inc.* 5,400 303,210 uniQure NV* 14,350 261,600 United Therapeutics Corp.* 13,750 1,693,725 Vertex Pharmaceuticals, Inc.* 46,650 4,233,488 HEALTH CARE EQUIPMENT—15.4% ABIOMED, Inc.* 33,600 2,867,088 Boston Scientific Corp.* 35,950 630,203 CR Bard, Inc. 5,000 916,350 DexCom, Inc.* 38,850 2,769,228 Edwards Lifesciences Corp.* 43,250 3,382,582 Hologic, Inc.* 72,900 2,474,226 IDEXX Laboratories, Inc.* 6,750 473,445 Integra LifeSciences Holdings Corp.* 16,150 992,417 K2M Group Holdings, Inc.* 26,700 379,407 Medtronic PLC. 29,500 2,239,640 Nevro Corp.* 19,750 1,220,353 NuVasive, Inc.* 16,550 763,286 - 35 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Sirona Dental Systems, Inc.* 8,150 $ 866,264 STERIS PLC. 9,400 650,856 Stryker Corp. 19,950 1,978,043 HEALTH CARE FACILITIES—8.8% Acadia Healthcare Co., Inc.* 47,150 2,877,564 Amsurg Corp.* 34,400 2,517,736 HCA Holdings, Inc.* 41,350 2,877,133 Surgical Care Affiliates, Inc.* 16,750 714,722 Universal Health Services, Inc., Cl. B 20,700 2,331,648 VCA Antech, Inc.* 31,750 1,627,823 HEALTH CARE SERVICES—1.8% Chemed Corp. 10,250 1,438,280 Diplomat Pharmacy, Inc.* 46,850 1,274,789 HEALTH CARE SUPPLIES—0.7% Cerus Corp.* 60,600 329,058 The Spectranetics Corp.* 33,700 406,085 West Pharmaceutical Services, Inc. 4,800 274,656 HEALTH CARE TECHNOLOGY—0.9% athenahealth, Inc.* 8,100 1,148,580 Quality Systems, Inc. 18,300 239,913 INTERNET SOFTWARE & SERVICES—0.1% WebMD Health Corp.* 2,000 LIFE SCIENCES TOOLS & SERVICES—1.2% Bruker Corp.* 11,650 260,144 Cambrex Corp.* 14,600 505,744 Charles River Laboratories International, Inc.* 7,300 541,879 NanoString Technologies, Inc.* 10,000 139,500 Waters Corp.* 3,050 369,691 MANAGED HEALTH CARE—4.7% Aetna, Inc. 24,450 2,489,988 Humana, Inc. 4,350 708,137 UnitedHealth Group, Inc. 31,950 3,679,362 PHARMACEUTICALS—28.4% Akorn, Inc.* 53,150 1,381,368 Alcobra Ltd.* 143,700 735,744 Allergan PLC.* 15,367 4,370,836 Bristol-Myers Squibb Co. 110,950 6,896,652 Cempra, Inc.* 41,150 709,015 Dermira, Inc.* 50,000 1,400,000 Eli Lilly & Co. 87,300 6,905,430 Emmaus Life Sciences, Inc.* ,@ 479,063 143,719 - 36 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) GlaxoSmithKline PLC.# 63,150 $ 2,607,463 GW Pharmaceuticals PLC.#* 6,400 321,024 Nektar Therapeutics* 53,000 722,920 Novo Nordisk A/S# 36,200 2,022,494 Pacira Pharmaceuticals, Inc.* 44,550 2,647,161 Redhill Biopharma Ltd.#* 18,550 182,161 Revance Therapeutics, Inc.* 19,200 398,016 Roche Holding AG# 27,000 875,340 Shire PLC.# 25,600 4,308,480 Teva Pharmaceutical Industries Ltd.# 37,550 2,308,574 The Medicines Co.* 29,700 1,026,432 Valeant Pharmaceuticals International, Inc.* 8,350 753,337 Zoetis, Inc. 25,000 1,076,250 TOTAL COMMON STOCKS (Cost $146,004,616) PREFERRED STOCKS—6.4% SHARES VALUE BIOTECHNOLOGY—6.1% Prosetta Biosciences, Inc.* ,@,(a) 897,366 4,056,094 Tolero Pharmaceuticals, Inc.* ,@,(a) 1,638,547 4,942,022 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc.* ,@ 8,965 TOTAL PREFERRED STOCKS (Cost $9,270,545) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,800 – Neuralstem, Inc., 1/8/2019* ,@ 344,125 – – PHARMACEUTICALS—–% Emmaus Life Sciences, Inc., 9/11/2018* ,@ 320,000 – TOTAL RIGHTS (Cost $1) – Total Investments (Cost $155,275,162) (b) 96.5 % Other Assets in Excess of Liabilities 3.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. - 37 - THE ALGER FUNDS | ALGER HEALTH SCIENCES FUND Schedule of Investments January 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Emmaus Life Sciences, Inc. 9/09/13 $ % $ % Emmaus Life Sciences, Inc. 06/06/14 $ % $ % Emmaus Life Sciences, Inc., Rights 09/09/13 $ % $ % Intarcia Therapeutics, Inc. 3/27/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 8/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 9,479,636 6.45 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $155,275,162, amounted to $13,413,536 which consisted of aggregate gross unrealized appreciation of $7,418,486 and aggregate gross unrealized depreciation of $20,832,022. See Notes to Financial Statements - 38 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2016 COMMON STOCKS—91.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 5,064 $ AEROSPACE & DEFENSE—4.8% General Dynamics Corp. 7,200 963,144 Honeywell International, Inc. 20,500 2,115,600 The Boeing Co. 12,320 1,480,002 AIR FREIGHT & LOGISTICS—0.7% United Parcel Service, Inc., Cl. B 7,300 AIRPORT SERVICES—0.7% Macquarie Infrastructure Corp. 9,780 APPAREL RETAIL—1.4% L Brands, Inc. 6,300 605,745 VF Corp. 11,600 726,160 ASSET MANAGEMENT & CUSTODY BANKS—1.4% BlackRock, Inc. 4,100 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 15,500 BIOTECHNOLOGY—1.5% Amgen, Inc. 4,100 626,193 Gilead Sciences, Inc. 9,700 805,100 BREWERS—1.1% Anheuser-Busch InBev SA# 3,200 402,688 Molson Coors Brewing Co., Cl. B 6,900 624,312 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 28,100 CASINOS & GAMING—0.4% Las Vegas Sands Corp. 9,500 COMMUNICATIONS EQUIPMENT—1.6% Cisco Systems, Inc. 41,100 977,769 QUALCOMM, Inc. 12,100 548,614 CONSUMER ELECTRONICS—0.4% Garmin Ltd. 11,100 CONSUMER FINANCE—1.0% Discover Financial Services 11,800 540,322 Synchrony Financial* 13,607 386,711 DATA PROCESSING & OUTSOURCED SERVICES—0.6% Xerox Corp. 59,400 DIVERSIFIED BANKS—4.8% JPMorgan Chase & Co. 41,461 2,466,929 Wells Fargo & Co. 40,900 2,054,407 DIVERSIFIED CHEMICALS—0.7% The Dow Chemical Co. 16,500 - 39 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—2.1% CVS Caremark Corp. 15,600 $ 1,506,804 Walgreens Boots Alliance, Inc. 6,100 486,292 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 13,800 HEALTH CARE EQUIPMENT—1.3% Becton Dickinson and Co. 5,400 784,998 St. Jude Medical, Inc. 8,100 428,166 HOME IMPROVEMENT RETAIL—2.3% The Home Depot, Inc. 17,000 HOTELS RESORTS & CRUISE LINES—0.7% Royal Caribbean Cruises Ltd. 8,400 HOUSEHOLD PRODUCTS—1.6% The Procter & Gamble Co. 18,225 HYPERMARKETS & SUPER CENTERS—1.0% Wal-Mart Stores, Inc. 14,500 INDUSTRIAL CONGLOMERATES—2.2% General Electric Co. 69,847 INTEGRATED OIL & GAS—3.7% Exxon Mobil Corp. 32,100 2,498,985 TOTAL SA# ,(b) 21,900 970,608 INTEGRATED TELECOMMUNICATION SERVICES—3.6% AT&T, Inc. 30,300 1,092,618 Verizon Communications, Inc. 45,229 2,260,093 INTERNET SOFTWARE & SERVICES—4.5% Alphabet, Inc., Cl. A* 2,005 1,526,507 Alphabet, Inc., Cl. C* 2,010 1,493,329 Facebook, Inc., Cl. A* 10,900 1,223,089 INVESTMENT BANKING & BROKERAGE—1.9% Morgan Stanley 51,500 1,332,820 TD Ameritrade Holding Corp. 18,100 499,198 LEISURE FACILITIES—0.7% Six Flags Entertainment Corp. 13,400 LEISURE PRODUCTS—1.1% Coach, Inc. 15,700 581,685 Mattel, Inc. 17,300 477,307 MANAGED HEALTH CARE—2.1% Aetna, Inc. 9,500 967,480 UnitedHealth Group, Inc. 8,500 978,860 MOVIES & ENTERTAINMENT—1.1% The Walt Disney Co. 10,700 - 40 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-LINE INSURANCE—0.7% Hartford Financial Services Group, Inc. 16,900 $ MULTI-UTILITIES—0.6% Sempra Energy 6,500 OIL & GAS EQUIPMENT & SERVICES—0.7% Halliburton Company 19,500 OIL & GAS EXPLORATION & PRODUCTION—0.9% ConocoPhillips 21,000 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 65,900 PACKAGED FOODS & MEATS—0.7% The Kraft Heinz Co. 9,000 PHARMACEUTICALS—9.3% Bristol-Myers Squibb Co. 27,900 1,734,264 Eli Lilly & Co. 21,300 1,684,830 GlaxoSmithKline PLC.# 17,100 706,059 Johnson & Johnson 20,000 2,088,800 Pfizer, Inc. 59,099 1,801,929 Roche Holding AG# 23,800 771,596 RAILROADS—1.0% CSX Corp. 42,100 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 22,596 RESTAURANTS—2.6% Darden Restaurants, Inc. 10,300 649,518 McDonald's Corp. 14,300 1,770,054 SECURITY & ALARM SERVICES—1.0% Tyco International PLC. 26,400 SEMICONDUCTOR EQUIPMENT—0.7% Kla-Tencor Corp. 9,700 SEMICONDUCTORS—2.9% Avago Technologies Ltd.* 10,900 1,457,439 Intel Corp. 42,000 1,302,840 SOFT DRINKS—3.5% PepsiCo, Inc. 19,800 1,966,140 The Coca-Cola Co. 30,500 1,309,060 SPECIALIZED FINANCE—1.3% CME Group, Inc. 13,350 SYSTEMS SOFTWARE—3.7% Microsoft Corp. 62,900 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.3% Apple, Inc. 36,255 3,529,062 Seagate Technology PLC. 19,100 554,855 - 41 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TOBACCO—2.5% Altria Group, Inc. 38,215 $ TOTAL COMMON STOCKS (Cost $66,468,634) CONVERTIBLE PREFERRED STOCKS—0.8% SHARES VALUE PHARMACEUTICALS—0.8% Allergan PLC., 5.50%, 3/1/2018 770 (Cost $770,000) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 43,672 18,342 Choicestream, Inc., Cl. B* ,@,(a) 89,234 37,478 TOTAL PREFERRED STOCKS (Cost $88,465) MASTER LIMITED PARTNERSHIP—2.3% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.4% The Blackstone Group LP. 50,400 OIL & GAS STORAGE & TRANSPORTATION—0.9% Cheniere Energy Partners LP. 23,400 554,814 Williams Partners LP. 14,800 325,896 TOTAL MASTER LIMITED PARTNERSHIP (Cost $2,493,120) REAL ESTATE INVESTMENT TRUST—3.0% SHARES VALUE HEALTH CARE—0.9% Welltower, Inc. 13,300 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—1.5% Crown Castle International Corp. 8,400 724,080 Lamar Advertising Co., Cl. A 12,600 706,986 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,705,349) Total Investments (Cost $72,525,568) (c) 97.7 % Other Assets in Excess of Liabilities 2.3 % NET ASSETS 100.0 % $ - 42 - THE ALGER FUNDS | ALGER GROWTH & INCOME FUND Schedule of Investments January 31, 2016 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Total $ 57,947 0.06 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) All or a portion of the security is on loan. (c) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $72,525,568, amounted to $19,548,814 which consisted of aggregate gross unrealized appreciation of $23,507,961 and aggregate gross unrealized depreciation of $3,959,147. See Notes to Financial Statements - 43 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds — Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the “Funds” or individually, each a “Fund”). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations - 44 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs - 45 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 46 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 441,311,239 $ 441,276,398 — $ 34,841 Consumer Staples 153,089,674 153,089,674 — — Energy 17,801,370 17,801,370 — — Financials 40,251,488 40,251,488 — — Health Care 475,283,992 460,661,235 14,622,757 — Industrials 187,786,873 187,786,873 — — Information Technology 882,365,827 880,817,679 — 1,548,148 Materials 33,494,162 33,494,162 — — Telecommunication Services 26,127,402 26,127,402 — — Utilities 2,014,371 2,014,371 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 19,414,896 19,414,896 — — PREFERRED STOCKS Consumer Discretionary 993,421 — — 993,421 Health Care 2,889,378 — — 2,889,378 Information Technology 7,136,407 — — 7,136,407 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 23,561,793 23,561,793 — — TOTAL INVESTMENTS IN SECURITIES $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 17,422,584 $ 1,552,066 $ 15,870,518 — Consumer Staples 34,166,517 3,885,667 30,280,850 — Energy 9,643,798 1,362,118 8,281,680 — Financials 38,124,316 10,198,787 27,925,529 — Health Care 31,838,163 9,388,161 22,450,002 — Industrials 9,943,535 821,921 9,121,614 — Information Technology 30,818,743 9,012,405 21,806,338 — Materials 5,561,724 — 5,561,724 — Telecommunication Services 9,831,695 1,132,768 8,698,927 — Utilities 12,638,158 — 12,638,158 — TOTAL COMMON STOCKS $ $ $ — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 47 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $40,593,700 $ 40,593,700 — — Consumer Staples 5,560,402 5,560,402 — — Energy 488,001 488,001 — — Financials 7,097,134 7,097,134 — — Health Care 21,027,436 21,027,436 — — Industrials 23,530,173 23,530,173 — — Information Technology 35,777,156 35,611,759 — 165,397 Materials 4,977,216 4,977,216 — — Telecommunication Services 2,802,853 2,802,853 — — Utilities 186,714 186,714 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 2,485,607 — — 2,485,607 Information Technology 762,429 — — 762,429 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 4,635,021 4,635,021 — — SPECIAL PURPOSE VEHICLE Financials 314,956 — — 314,956 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 71,182,466 $ 71,182,466 — — Consumer Staples 12,175,536 12,175,536 — — Energy 2,825,810 2,825,810 — — Financials 22,163,545 22,163,545 — — Health Care 55,369,142 55,369,142 — — Industrials 47,059,166 47,059,166 — — Information Technology 74,218,717 73,397,486 — 821,231 Materials 14,949,491 14,949,491 — — Telecommunication Services 3,277,620 3,277,620 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 2,432,924 2,432,924 — — PREFERRED STOCKS Health Care 2,904,527 — — 2,904,527 Information Technology 3,785,581 — — 3,785,581 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 9,448,213 9,448,213 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 48 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 16,088,049 $ 16,088,049 — — Consumer Staples 3,518,448 3,518,448 — — Energy 1,713,131 1,713,131 — — Financials 5,075,950 5,075,950 — — Health Care 34,924,571 34,924,571 — — Industrials 10,539,511 10,539,511 — — Information Technology 48,555,799 48,555,799 — — Materials 3,724,500 3,724,500 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 676,208 — — 676,208 REAL ESTATE INVESTMENT TRUST Financials 3,453,973 3,453,973 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 290,078 — — 290,078 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 839,429 $ 839,429 — — Financials 1,397,040 1,397,040 — — Health Care 28,334,761 28,334,761 — — Industrials 4,384,994 4,384,994 — — Information Technology 55,319,828 55,319,828 — — Materials 3,318,604 3,318,604 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 59,053 — — 59,053 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 49 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Health Care $132,423,489 $ 131,698,888 $ 580,882 $ 143,719 Information Technology 102,220 102,220 — — TOTAL COMMON STOCKS $ PREFERRED STOCKS Health Care 9,335,917 — — 9,335,917 RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $12,728,841 $ 12,726,714 — $ 2,127 Consumer Staples 11,784,175 11,784,175 — — Energy 4,910,178 4,910,178 — — Financials 11,379,218 11,379,218 — — Health Care 13,378,275 13,378,275 — — Industrials 9,804,539 9,804,539 — — Information Technology 17,307,618 17,307,618 — — Materials 917,940 917,940 — — Telecommunication Services 3,352,711 3,352,711 — — Utilities 711,458 711,458 — — TOTAL COMMON STOCKS $ $ — $ CONVERTIBLE PREFERRED STOCKS Health Care 730,183 730,183 — — MASTER LIMITED PARTNERSHIP Energy 880,710 880,710 — — Financials 1,324,008 1,324,008 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 55,820 — — 55,820 REAL ESTATE INVESTMENT TRUST Financials 2,808,708 2,808,708 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 50 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2015 $ 1,414,379 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 168,610 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 1,582,989 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 168,610 Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2015 $ 10,241,974 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 777,232 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 11,019,206 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 777,232 - 51 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2015 $ 147,384 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 18,013 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 165,397 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 18,013 Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,160,606 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 87,430 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 3,248,036 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 87,430 - 52 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Fund Vehicle Opening balance at November 1, 2015 $ 314,956 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 314,956 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2015 $ 731,790 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 89,441 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 821,231 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 89,441 - 53 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 6,273,187 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 416,921 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 6,690,108 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 413,921 Alger SMid Cap Growth Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ — - 54 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2015 $ 675,194 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,014 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 676,208 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 1,014 Alger Small Cap Growth Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ — - 55 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Fund Vehicle Opening balance at November 1, 2015 $ 290,078 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 290,078 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 59,052 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 59,053 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 1 - 56 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2015 $ 143,719 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 143,719 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2015 $ 9,317,970 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 17,947 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 9,335,917 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 17,947 - 57 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ — FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2015 $ 2,127 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 2,127 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – - 58 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2015 $ 55,821 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (1 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 55,820 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ (1 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 59 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable January 31, 2016 Methodology Input Input/ Range Alger Capital Appreciation Fund Common Stocks $ 1,582,989 Income Discount Rate 22.5-40 % Approach Preferred Stocks $ 11,019,206 Income Discount Rate 10-40 % Approach Alger Mid Cap Growth Fund Common Stocks $ 165,397 Income Discount Rate 22.5 % Approach Preferred Stocks $ 3,248,036 Income Discount Rate 16.1-22.5 % Approach Special Purpose Vehicle $ 314,956 Cost Purchase Price Cost Approach Alger Health Sciences Fund Common Stocks $ 143,719 Income Discount Rate 30 % Approach Preferred Stocks $ 9,335,917 Income Discount Rate 10-20 % Approach Rights $ – Income Discount Rate 30 % Approach Alger Growth & Income Fund Common Stocks $ 2,431 Income Discount Rate 40 % Approach Common Stocks $ 284,716 Cost Purchase Price Cost Approach Preferred Stocks $ 63,795 Income Discount Rate 40 % Approach Alger SMid Cap Growth Fund Common Stocks $ 821,231 Income Discount Rate 22.5 % Approach Preferred Stocks $ 6,690,108 Income Discount Rate 10-22.5 % Approach Alger Small Cap Growth Fund Preferred Stocks $ 676,208 Income Discount Rate 16.1-20 % Approach Special Purpose Vehicle $ 290,078 Cost Purchase Price Cost Approach Alger Small Cap Focus Fund Preferred Stocks $ 59,053 Income Discount Rate 10-16.1 % Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 - 60 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 110,385,023 $ 110,385,023 — — Alger International Growth Fund 12,506,383 — — Alger Mid Cap Growth Fund 11,940,529 — — Alger SMid Cap Growth Fund (359,115 ) (359,115 ) — — Alger Small Cap Growth Fund 979,286 979,286 — — Alger Small Cap Focus Fund 2,882,499 — — Alger Health Sciences Fund 5,625,959 — — Alger Growth & Income Fund 1,915,388 — — Total $ $ — — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an - 61 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended January 31, 2016, there were no open derivative instruments. NOTE 4 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2016. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Shares at Value at October 31, January 31, Dividend January 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Fund Common Stocks Choicestream Inc.* 82,955 — — 82,955 — $ 34,841 Preferred Stocks Choicestream, Inc. 2,365,288 — — 2,365,288 — 993,421 Class A & Class B* Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 219,610 — — 219,610 — 992,637 Inc.* Tolero Pharmaceuticals, Inc.* 495,000 — — 495,000 — 1,492,970 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, 231,474 — — 231,474 — 1,046,262 Inc.* Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, 50,688 — — 50,688 — 229,110 Inc.* Tolero Pharmaceuticals, Inc.* 148,237 — — 148,237 — 447,098 Alger Small Cap Focus Fund Preferred Stocks Tolero Pharmaceuticals, Inc.* 10,097 — — 10,097 — 30,454 Alger Health Sciences Fund Preferred Stocks - 62 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Prosetta Biosciences, 897,366 — — 897,366 — 4,056,094 Inc.* Tolero Pharmaceuticals, Inc.* 1,638,547 — — 1,638,547 — 4,942,022 Alger Growth & Income Fund Common Stocks Choicestream Inc.* 5,064 — — 5,064 — 2,127 Preferred Stocks Choicestream, Inc. 132,906 — — 132,906 — 55,820 Class A & Class B* * Non-income producing security. - 63 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 64 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 30, 2016 - 65 -
